Citation Nr: 1137229	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-03 566A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Thomas Martin, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1973 to April 1984.  He died in July 2006.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2010, as support for her claim, the appellant-widow testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing).  During the hearing, she submitted additional evidence and waived her right to have the RO initially consider it. 38 C.F.R. §§ 20.800, 20.1304 (2010).  She also waived her right to have the RO initially consider other evidence that she had submitted just two days before the hearing. 

The Board remanded the claim to the RO in December 2010 for further development and consideration - including especially for a medical nexus opinion concerning the likelihood the Veteran's service-connected knee disabilities, particularly the pain medications and several surgeries to treat these disabilities, either caused or contributed substantially or materially to his ultimately fatal conditions.


The RO obtained this requested VA medical nexus opinion in March 2011 and, based on it, issued a supplemental statement of the case (SSOC) in May 2011 continuing to deny the claim.  The RO sent the appellant a letter in June 2011 indicating her appeal was being recertified to the Board, and the Board sent her a letter in July 2011 acknowledging receipt of the claims file.  Later in July 2011, in response to this VA medical nexus opinion, her attorney submitted an additional report from S.L., M.D., Q.M.E., also dated in July 2011, as a supplement to this doctor's earlier May 2010 letter.  The attorney also submitted an additional statement from the appellant-widow in July 2011.


FINDINGS OF FACT

1.  The Veteran died in July 2006, and his death certificate lists the immediate cause of his death as acute myocardial infarction (i.e., heart attack), due to or as a consequence of occlusive coronary atherosclerosis and atherosclerotic cardiovascular disease with cardiomegaly; other significant conditions listed as contributing to death, but not resulting in the underlying cause, were myocardial fibrosis and obesity.

2.  At the time of his death, the Veteran had established service connection for right and left knee disabilities; he had separate 30, 20 and 0 percent ratings for his right knee, status post medial meniscectomy, on account of severe patellofemoral osteoarthritis and other degenerative changes and associated limitation of flexion of this knee, and a 10 percent rating for his left knee as a secondary disability, also because of degenerative changes in this other knee as well.  The combined rating for these disabilities, when also considering the bilateral factor, was 60 percent effectively since January 6, 2006.


3.  A private physician, Dr. S.L., conducted a case study on the Veteran and submitted letters in May 2010 and July 2011 concerning his findings; among other things, this doctor cited medical treatise evidence supposedly supporting the notion that regularly taking pain medications, specifically salsalate or aspirin, can lead to increased sodium uptake that can result in essential hypertension that can cause heart disease.  He went on to conclude that, in this Veteran's case in particular, chronic pain, non-steroidal anti-inflammatory medications/drugs (NSAIDs), and several surgeries took a toll on the Veteran's health over time and led to his coronary artery disease, cardiomegaly and demise.

4.  In contrast, the March 2011 VA compensation examiner determined the Veteran's treatment with medications and surgeries for his bilateral knee disability had no causal effect or result in any factors that would induce arteriosclerotic coronary artery disease.  This commenting VA examiner also disagreed with Dr. S.L.'s findings, including insofar as what this VA examiner believed to be inconclusive studies Dr. S.L. had provided as documentary evidence, indicating the medications prescribed to the Veteran for his knee disability do not have any conclusively documented, peer reviewed, current literature supporting the notion that NSAIDs induce or result in ischemic heart disease.  This VA examiner therefore could not establish this posited relationship or correlation from a physiologic/pathogenesis of disease; to the contrary, he pointed out that it is instead as likely as not that the Veteran's use of NSAIDs (because of the effect on platelet adherence and the benefit which is the same as aspirin on the platelets) very likely could have prevented an even earlier infarctive cardiac event, also noting the Veteran's having been on several different NSAIDs would complicate the implication of a single agent.


5.  This commenting VA examiner also explained that blood pressure elevation does not present itself as a significant factor due to the low levels and the responsiveness to the first-line management of blood pressure with only a diuretic (mild one-HCTZ).  Therefore, he concluded, there is no evidence that persistent significant diastolic blood pressure elevations occurred in this particular instance, hence, no long-term high end diastolic pressure volume affecting the left ventricle myocardial musculature.  He then pointed out that the causes of atherosclerotic vascular heart disease (coronary artery disease) resulting in coronary vascular occlusive disease are unequivocally established and include all of the risk factors present and needed in the natural history of progression to coronary artery narrowing and ultimately complete blockage (occlusion) that results in infarction of heart muscle and, depending upon the location (of the occlusion/extent/whether arrhythmia develops) occurs to result in an acute myocardial infarction which caused this Veteran's untimely death.

6.  In closing, this commenting VA examiner pointed out the Veteran had a family history of paternal atherosclerotic heart disease, obesity, abnormal lipid metabolism with all "bad cholesterol" components elevated, and a smoking history, and that, as well, there was even documentation in the file in the way of the report of a May 2003 pharmacy consultation that he was at high risk for an event (referring to a heart attack) due to the secondary hyperlipidemia.  So this commenting VA examiner determined the Veteran died unexpectedly as a result of an acute coronary occlusion that was due to the contribution of the above indicated risk factors.  The knee injury with the subsequent osteoarthritis and indicated surgeries were merely coincidental in its relationship to the heart disease causing his death.

7.  Although there is evidence for and against the claim, the most probative (meaning most competent and credible) medical and other evidence of record indicates the Veteran's bilateral knee disability, including treatment for it, did not cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

The Veteran's death was not due to disability incurred in or aggravated by his military service, or because of disability that may be presumed to have been incurred in service, or because of disability that is proximately due to, the result of, or aggravated by a service-connected disability, in particular his bilateral knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Additionally, in claims for dependency and indemnity compensation (DIC) benefits, including for cause of death, § 5103A VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the downstream disability rating and effective date elements.


Here, by way of letters dated in November 2006, June 2007 and July 2010 the RO/AMC advised the appellant-widow of the evidence needed to substantiate her claim and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  The November 2006 and June 2007 letters also provided the additional, 
claim-specific, information required by Hupp, and the July 2010 letter discussed the downstream effective date element of her claim in accordance with Dingess/Hartman, supra.  [Note:  there is no downstream disability rating element since the claim is for cause of death.]

The appellant-widow received the initial November 2006 letter prior to the initial adjudication of her claim in the January 2007 decision on appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And although the more recent June 2007 and July 2010 letters were not issued until after her claim was initially decided, the RO/AMC since has readjudicated her claim in the December 2008 statement of the case (SOC) and May 2011 supplemental SOC (SSOC) - including considering any additional evidence received in response to those additional notices.  If, as here, the notice provided prior to the initial adjudication of the claim was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SSOC, such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  So, here, any arguable timing defect in the provision of those additional notices has been rectified.  Moreover, the U.S. Supreme Court has held that VCAA notice errors are not presumptively prejudicial and that, as the pleading party, it is the claimant's evidentiary burden of proof, not VA's, to show there is a VCAA notice error in timing or content, but also that is prejudicial - meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not made any such allegation or pleading in this particular instance, nor has her attorney on her behalf, who presumably is knowledgeable of the requirements for substantiating a cause-of-death claim - including insofar as the division of responsibilities between the appellant and VA in obtaining the supporting evidence.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (recognizing differences in some contexts in the treatment of cases by VA and the Court when the claimant is represented by counsel versus a Veterans' Service Organization (VSO)).  See also Comer v. Peake, No. 2008-7013 (Jan. 16, 2009).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her cause-of-death claim that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records (STRs), VA treatment records and private treatment records.  Also, as a direct result of the appellant's contentions during her June 2010 Travel Board hearing and because of supporting medical evidence she also had submitted during her hearing, the Board remanding her claim in December 2010 for a VA medical nexus opinion concerning whether the Veteran's service-connected bilateral knee disability - including especially treatment for it that had included NSAIDs and numerous surgeries, had either caused or contributed substantially or materially to his death.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation, 

which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination (or, here, obtain an opinion since the Veteran is deceased) when no reasonable possibility exists that such assistance would aid in substantiating the claim).  And in obtaining this necessary opinion in March 2011, there was compliance with the Board's December 2010 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, no further development of the claim is needed to meet the requirements of the VCAA, especially since the appellant's attorney submitted an additional statement in July 2011, in response to this VA opinion obtained on remand, from the doctor that earlier had commented in May 2010 (and whose letter they had submitted during the June 2010 hearing).  The attorney also later in July 2011 submitted an additional statement from the appellant-widow.  The Board received these additional statements from the attorney, appellant-widow, and commenting physician (Dr. S.L.) within 90 days of recertification of the appeal to the Board, so they did not have to waive their right to have the RO consider this additional evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

II.  Service Connection for Cause of Death

When a Veteran dies from a service-connected disability, the Secretary of VA shall pay DIC to the Veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).


A service-connected disability is a disability that was incurred in service or, 
if pre-existing service, was aggravated by service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306

Cardiovascular disease, including arteriosclerosis, organic heart disease and the precursor hypertension, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the same category, there would be included service-connected diseases or injuries of any evaluation (even 100 percent evaluations) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R.  § 3.303(d).

The determination as to whether these requirements of service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its probative value, i.e., weight.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case.  The Veteran died in July 2006, and his death certificate lists the immediate cause of his death as acute myocardial infarction (i.e., heart attack), due to or as a consequence of occlusive coronary atherosclerosis and atherosclerotic cardiovascular disease with cardiomegaly.  Other significant conditions listed as contributing to death, but not resulting in the underlying cause, were myocardial fibrosis and obesity.

In alleging her entitlement to DIC for cause of death, the appellant-widow asserts that the Veteran's use of NSAIDs as a consequence of his numerous surgeries for treatment of his service-connected right and left knee disabilities either caused or contributed substantially or materially to his ultimately fatal myocardial infarction.  So she posits this chain link of causation between his death and the knee disabilities that had been determined during his lifetime to have been service connected, meaning related to his military service, as the means of also linking his death to his military service.

Supporting medical evidence is not always or categorically required to establish this claimed linkage or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, it is required when, as here, the specific conditions at issue are not readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  And there is medical evidence for and against the claim on this determinative issue of causation.  But the most probative of this evidence is against the claim, such that the evidence as a whole is not in relative equipoise to warrant application of the benefit-of-the-doubt doctrine.  38 C.F.R. § 3.102.  Instead, the preponderance of the evidence is against the claim, meaning this doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The first point worth mentioning is that the appellant-widow is not contending, and the evidence does not otherwise suggest, that any of the conditions listed on the Veteran's certificate of death as causes or substantial or material contributing factors in his death were either directly or presumptively related to his military service, meaning either initially manifested during his service in the U.S. Army from June 1973 to April 1984 or within the one-year presumptive period following his discharge, meaning by April 1985.  Rather, her claim is predicated instead entirely on the notion that his service-connected bilateral knee disability, including especially the treatment for it with NSAIDs and numerous surgeries, either caused or contributed substantially or materially to his death.  So her claim is rooted in the theory that his death was secondarily related to his military service by way of this service-connected bilateral knee disability.

At the time of his death in July 2006, service connection had been established for right and left knee disabilities; the Veteran had separate 30, 20 and 0 percent ratings for his right knee, status post medial meniscectomy, on account of severe patellofemoral osteoarthritis and other degenerative changes and associated limitation of flexion of this knee, and a 10 percent rating for his left knee as a secondary disability, also because of degenerative changes in this other knee as well.  The combined rating for these disabilities, when also considering the bilateral factor, had been 60 percent effectively since January 6, 2006.

As support for the notion that the Veteran's service-connected knee disabilities caused or contributed substantially or materially to his death, the appellant-widow testified during her June 2010 hearing before the Board about how she had been married to him since September 1985, so since the year after his military service had ended.  She said he was in constant pain on account of this disability, requiring prescriptions of medications (NSAIDs) and numerous surgeries.  She also testified concerning how these knee disabilities had affected his employment, initially with VA for about two years and later with the U.S. Postal Service as a mail handler equipment operator, during which time he had knee problems and complaints virtually every day and resultantly often was on light duty rather than full duty.  She also disputed any notion that smoking or drinking had contributed to his heart disease and consequent heart attack because he was only a relatively light smoker of a pipe and did not drink very much or often, except, say, when they would split a bottle of beer for a celebration.  She also pointed out that he eventually had to stop working at the post office in 2000 because his knee pain had gotten so bad, especially in his right knee, and continued to get progressively worse even after he stopped working.  She said that she was totally unaware of any sort of heart-related problems or issues because all of the treatment he had received, except perhaps for carpel tunnel syndrome affecting his left arm, wrist and hand, had been for his knee pain.  She indicated the first time any heart-related problems or issues surfaced or were suspected was only two days before his eventual death when he lost color while in a movie theater with their son, causing her and her son to become concerned and prompting her to tell the Veteran to do to the VA hospital to get checked out.  She explained that she believes the long-term side effects of his medications (Vioxx, etc.) that had been prescribed for treatment of his 
service-connected knee disabilities, and the numerous surgeries he had to undergo for these disabilities, especially his right knee disability, unfortunately led to his fatal heart disease and heart attack.  And as support for this proposition, she cited evidence that she had obtained from the Internet.

With regards to medical treatise or Internet evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of the specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Medical treatise evidence, alone, however, is insufficient to establish the required medical nexus element to link the Veteran's disability or, here, death to his military service.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  So perhaps recognizing this, the appellant-widow and her attorney also cited a May 2010 supporting letter from Dr. S.L. (Diplomate of the American Board of Internal Medicine and Certified in Pain Management), which they submitted during the hearing as further evidence in support of the claim.

Dr. S.L. conducted a case study of the Veteran and traced his treatment concerning his knee disabilities from December 1993 to August 2004, so during the several years immediately preceding his death.  By way of discussion, Dr. S.L. noted the Veteran was not taking any anti-hypertensive medications but was on a cholesterol medication.  He also noted the Veteran was a light smoker, without any problems.  Dr. S.L. conducted medical treatise research and found information supporting the notion that regularly taking pain medications, specifically salsalate or aspirin, can lead to increased sodium uptake that can result in essential hypertension, which can cause heart disease.  Dr. S.L. concluded that most likely the 
anti-inflammatory medications aggravated the Veteran's coronary artery disease secondary to sodium retaining properties, which ultimately lead to his death.  Dr. S.L. goes on to state that it is certainly connected to his cardiovascular disease, which led to cardiomegaly due to a long-standing history of taking 
anti-inflammatory medications and chronic pain.  Further, Dr. S.L. noted the one incident in 1997 of elevated blood pressure and high cholesterol, but also indicated the Veteran had no heart conditions while he was on active duty.  Nonetheless, Dr. S.L. indicated there is a reasonable medical probability due to chronic pain, anti-inflammatory medications, and seven surgeries took a toll on the Veteran's health and led to his coronary artery disease, cardiomegaly and his demise.


But as explained in the Board's subsequent December 2010 remand of this claim, this physician's opinion, while sufficient to endorse this claimed cause-and-effect correlation between the Veteran's service-connected bilateral knee disability and his heart disease and eventual death, nonetheless was not sufficiently definitive to resolve this determinative issue.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  And mere use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  But this opinion was not fully explanatory in terms of quantifying just how the reference to "took a toll" on the Veteran's health, when referring to these enumerated factors mentioned, had either caused or contributed substantially or materially to his death to the level required to grant the claim.  See, e.g., Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that saying something "may" be true is just as well tantamount to saying it "may not" be true, and that an award of VA benefits may not be based on resort to speculation or possibility).  See also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Perman v. Brown, 5 Vet. App. 227, 241 (1993) (another line of precedent cases discussing the lesser probative value of opinions like this that are somewhat equivocal, in various contexts, which essentially state that it is "possible" that what posited is true).  See, too, Winsett v. West, 11 Vet. App. 420, 424 (1998) and 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).


Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of opinions that stop even short of this equivocality and do not comment on this issue of etiology at all, indicating instead this is not possible "without resorting to mere speculation."  In the past, these type opinions were considered "nonevidence," neither for nor against the claim.  But notably, for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case admonished the Board for relying on medical opinions that similarly were unable to establish this required linkage, that is, without resorting to mere speculation, as cause for denying claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.


The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Consequently, because there was at least the suggestion of this cause-and-effect correlation in light of Dr. S.L.'s May 2010 submission, the Board requested additional medical comment on this matter in its December 2010 remand.  In Mariano v. Principi, 17 Vet. App. 305 (2003), the Court indicated that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case."  See Mariano at 312.  But the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas at 26.

The VA compensation examiner designated to provide this requested opinion submitted the report of his findings in March 2011.  And contrary to Dr. S.L., he concluded the Veteran's service-connected knee disabilities, including especially the medications (NSAIDs) and surgeries for treatment of these disabilities, did not cause or contribute substantially or materially to the Veteran's death.  This commenting VA compensation examiner reviewed the Veteran's claims file, including his service treatment records and the records of the treatment after service until his death, just as Dr. S.L. had, for the relevant history of these disabilities.

And while mere review of the claims file is not determinative of the probative value of a medical opinion, which is more so determined by the discussion of the underlying rationale, this review does merit consideration when, as here, it reveals relevant facts (notably, specific clinical findings) that might influence the outcome of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

To this end, this VA examiner discussed the Veteran's treatment at VA facilities throughout the years and noted the slightly elevated blood pressure reading in 2002.  This VA examiner also noted the problems with the Veteran's cholesterol, lipid abnormalities, and weight increase from December 1994 to April 2003.  Indeed, it was pointed out that, following the April 2003 appointment, the clinician had discussed the Veteran's use of lipid lowering and blood pressure medications.  So although the appellant-widow testified during her hearing that she was unaware of the Veteran having had any heart-related problems or issues until just prior to his death in July 2006, these treatment and consultation records from earlier points in time tend to refute the notion that the Veteran, himself, also was unaware of these potential risks of heart disease and consequent heart attack.  To the contrary, these records indicate he had been made personally aware of this, so him apparently not also informing the appellant of this as his wife or her not learning of it through whatever other means does not discount the fact that there was clear indication of these potential risks of heart disease and consequent heart attack at least 3 years before this unfortunate event happened.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence and hearing testimony can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  So while the Board is not questioning the veracity of the appellant-widow's hearing testimony that she did not know of any earlier heart-related problems or issues, it seems that she simply was not told about them, not that they necessarily did not exist at these earlier points in time.


The VA compensation examiner also observed the Veteran was on several medications for pain but was not on these medications for a continuous basis.  This VA compensation examiner resultantly determined the Veteran's treatment with medications and surgeries for his bilateral knee disability had no causal effect or result in any factors that would induce arteriosclerotic coronary artery disease.  This VA compensation examiner also contradicted Dr. S.L.'s findings and stated that the medications prescribed to the Veteran for this disability do not have any conclusively documented, peer reviewed, current literature supporting the notion that NSAIDs induce or result in ischemic heart disease.

In further explanation, this VA examiner stated that any insignificantly elevated blood pressure readings were not a significant cause of morbidity and did not result in arteriosclerotic coronary artery disease.  Instead, this examiner concluded that the Veteran died from arteriosclerotic heart disease resulting from the cumulative risk factors of a family history of heart disease, history of smoking, exogenous obesity, lipid metabolism abnormalities, and mild-to-moderate hypertension, which occurred in relationship to his weight gain, as all are noted in his VA treatment records.

As support for these findings, this VA examiner stated that he cannot establish a relationship from a physiological or pathogenesis standpoint of a disease on the basis of NSAIDs causing arteriosclerosis because the studies provided are inconclusive (referring to those cited by Dr. S.L.).  Instead, the VA examiner surmised that the Veteran's use of NSAIDs very likely could have had the opposite effect to that claimed and prevented an even earlier infractive cardiac event since the effect on platelet adherence is similar to aspirin.  Moreover, the use of several different NSAIDS would complicate the implication of a single agent.  The VA examiner then goes on to explain that blood pressure elevation in this particular instance does not, itself, present a significant factor due to the low levels and responsiveness to the Veteran's readings with only a mild diuretic.  Since there was no evidence that persistent significant diastolic blood pressure elevations occurred, there was no long-term high end diastolic pressure affecting the left ventricle myocardial musculature.  Instead, the causes of the Veteran's coronary artery disease are unequivocally established by the risk factors noted above.  In closing, this VA examiner reiterated the Veteran died unexpectedly as a result of an acute coronary occlusion which was due to the contribution of the above mentioned risk factors.  The knee injury with subsequent osteoarthritis and resultant surgeries were merely coincidental in their relationship to the heart disease causing his death.

The Veteran's attorney submitted an additional statement from Dr. S.L. in July 2011 in response to this VA compensation examiner's opinion obtained on remand.  Dr. S.L.'s additional statement also is dated in July 2011.  He indicated he had reviewed the letter from the VA hospital regarding the service-connected cause of death of this Veteran (referring to the VA examiner's opinion), citing the contention that the Veteran's heart attack was due to heart disease, smoking, an abnormal lipid panel, and obesity.  Dr. S.L. acknowledged these are risk factors, but he said one cannot discount the fact that the Veteran had had numerous surgeries.  He then goes on to explain that, each time a patient undergoes surgery, it stresses the patient's heart.  Furthermore, the Veteran had taken numerous 
anti-inflammatories to relieve his orthopedic injuries and this hastened his coronary artery disease.  The risk factors are not arguable, conceded Dr. S.L., but, again, he said one cannot discount the fact that the Veteran had multiple surgeries and used numerous medications for relief of his pain, which hastened his cardiac problem.  Therefore, concluded Dr. S.L., the Veteran's demise status post coronary artery disease was not just secondary to hyperlipidemia.  Dr. S.L. continued to contend the Veteran's death was related to the medications he had taken in order to relieve his pain, therefore, Dr. S.L. said there was nothing that changes his original opinion (referring to his initial May 2010 case study).


In evaluating the evidence in any given appeal, the Board has the responsibility of weighing the evidence for and against the claim and deciding where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . . .").  Obviously, this responsibility is more difficult when, as here, medical opinions diverge and come to different conclusions.  But it is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens at 433.  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are legitimate reasons for giving more probative weight to the VA examiner's unfavorable opinion versus Dr. S.L.'s favorable opinion.

Both commenting physicians reviewed the relevant evidence to give their opinions the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  But in discussing the underlying rationale for his unfavorable opinion, the VA examiner was appreciably more specific in explaining how the clinical findings did not support linking the Veteran's death to the medications and surgeries for his knee disabilities.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position).  As an example, the VA examiner made a critical distinction between the amount of elevated blood pressure, and in particular diastolic pressure, the Veteran had shown during the several years immediately preceding his death versus what would have been expected to establish the significant elevation required for consequent injury to the left ventricle myocardial musculature.  And as evidence of this, the VA examiner pointed out the low levels and responsiveness to the first-line management of blood pressure with only a diuretic (mild one-HCTZ).  He also explained how taking NSAIDs, akin to taking aspirin, most likely had the opposite effect to that claimed and probably prevented the Veteran from having a heart attack sooner than he did, so certainly did not hasten this event and his death as a consequence of it.  In short, the VA examiner applied valid medical analysis to the specific facts of this case whereas, in comparison, Dr. S.L. made far more generalized and broad-sweeping statements and conclusions that did not necessarily consider or address all of the pertinent clinical findings that had been noted in this particular instance as reflected in the records concerning the Veteran's treatment.

Dr. S.L. also readily conceded that he was not disputing the several factors the VA examiner cited as the source of the Veteran's heart disease, heart attack and consequent death (referring to the family history of paternal atherosclerotic heart disease, obesity, abnormal lipid metabolism with all "bad cholesterol" components elevated, and a smoking history).  So although Dr. S.L. nonetheless believes the side effects of the long-term use of NSAIDs and numerous surgeries the Veteran had for treatment of his service-connected knee disabilities still caused or contributed substantially or materially to his death, Dr. S.L. does not discount these admittedly substantial other multiple factors that bore no relationship whatsoever to the Veteran's service-connected disability or, as claimed, the treatment of it.  Moreover, although the appellant-widow indicated during her hearing that the Veteran was only a relatively light smoker of a pipe, she did not maintain or give the suggestion that he did not smoke at all.  And the VA examiner cited several other relevant factors, so not just the Veteran's history of smoking, as the cause of his heart disease, heart attack and consequent death.  The medical evidence both for and against the claim recognizes that his death was multi-factorial and, as mentioned, this even includes the May 2010 and July 2011 letters from Dr. S.L.  Therefore, because Dr. S.L.'s statement does not establish that the Veteran's service-connected knee disability, if considered apart from the other accepted factors, either caused or contributed substantially or materially to his death, the preponderance of the evidence is against the claim.  This being the case, there is no reasonable doubt to resolve in the appellant-widow's favor, and her claim must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


